20-50960-rbk Doc#19-1 Filed 09/15/20 Entered 09/15/20 14:56:51 Additional Creditors
                                    Pg 1 of 1




                                        ADD

                                Alina Hayble
                                16722 Blackland Prairie Drive
                                Cypress, TX 77433


                                Texas Attorney General
                                Child Support Division
                                PO Box 12017
                                Austin, TX 78711-2548
